Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " performing the functionality of a first SSR” and “the functionality of a second SSR” 19, and 20 respectively.  There is insufficient antecedent basis for this limitation in the claim. Similarly, in the independent claim 8


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



performing a stackable system role (SSR) entry analysis based on the first hardware resource information entry and the second hardware resource information entry; determining a set of SSRs, wherein each SSR in the set of SSRs corresponds to each of: the first information handling system, the second information handling system, and the zone-leading information handling system

Claim 1 rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
performing a stackable system role (SSR) entry analysis based on the first hardware resource information entry and the second hardware resource information entry; and a third hardware resource information entry, wherein the third hardware resource information entry is associated with the zone- leading information handling system;
determining, based on the SSR entry analysis, a set of SSRs, wherein each SSR in the set of SSRs corresponds to each of: the first information handling system, the second information handling system, and the zone-leading information handling system

These limitations of performing a stackable system role (SSR) entry analysis based on the first hardware resource information entry and the second hardware resource information entry; 
Determining, based on the SSR entry analysis, a set of SSRs, wherein each SSR in the set of SSRs corresponds to each of: the first information handling system, the second information handling system, and the zone-leading information handling system
 can be practically performed in the mind with the help of the data provided. That is nothing in the claim element precludes the step from practically being performed in the mind. a stackable system role (SSR) entry analysis based on the first hardware resource information entry and the second hardware resource information entry; 
determining, based on the SSR entry analysis,  a set of SSRs, wherein each SSR in the set of SSRs corresponds to each of: the first information handling system, the second information handling system, and the zone-leading information handling system is technically performed using the pen and paper based on the data obtained analysis of the hardware from first data and received from the second resource is second data, and  performing a stackable system role entry analysis could be any generic one with having two different parameter and sorting it out in two different data table and  reading each of the set of data parameter  being corresponding to  information handling system.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, therefore, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 8 and 15 recites an abstract idea. And dependent claims. 

This judicial exception is not integrated into a practical application. The claim only recites one additional element – initiating a SSR distribution of SSR entries based on the set of SSRs. The processor in either step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data and giving certain result can send data or receive data in the network between peers. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The abstract idea, here, is not used to improve technology but to provide result of data analysis to another computer/system.    
Furthermore, the SSR distribution results in the first information handling system performing the functionality of a first SSR of the set of SSRs and the second information handling system performing the functionality of a second SSR of the set of SSRs – is distributed data received and executing the functionality without any known functionality. The functionality of SSR could be just outputting the certain number or any output based on the analysis. For example, the entries of the excel producing different numbers when executed in the processor based on the received information or analysis in two different device or processors. The additional element does not necessarily integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea without knowing the functionality. It is basically the abstract the result of mental process is executed in the processor, not necessarily improving the technology but just executing the result. The abstract idea, here, is not used to improve technology but to provide result of data analysis to another computer/system.
Furthermore, claim recites data collection method which is insignificant extra solution of abstract idea. The claim recites:  obtaining, a first hardware resource information entry from a first information handling system in a first zone;
 obtaining a second hardware resource information entry from a second information handling system in the first zone is method or means for gathering data for comparison purpose and amounts to mere data gathering, which is form of insignificant extra solution activity. Data gathering in the network of device is a court recognized well understood, routing and conventional activity in the field. See MPEP 2106.05(d): Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc. Basically, data collection method does not improve technology for the practical application 

The claim(s) do not include additional elements that are enough to amount to significantly more than the judicial exception because the obtaining data by a zone-leading information handling system of the set of information handling systems is mere data collection, processing of data receiving and data transmitting over the network. The Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).  Therefore, claims is directed to an abstract idea and ineligible.

Similarly claim 2, 4-7 comprises insignificant extra solution for the data collection and data being a value  is a mental process.  

Similarly, 8, 9, 11-14 15-16, 18-20 are directed to abstract idea and are ineligible.

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 

Applicants argument: Applicant asserts that the invention is directed to an improvement in the technical field of data analysis by "[providing] secure methods of applying [SSRs] to the IHSs using trusted methods to prevent malicious entities from applying inappropriate SSRs". Specification at paragraph [00152]. As such, the claim represents an improvement to the functioning of computers and a technical field. Therefore, the claim is patent eligible under Step 2B, and the rejection should be withdrawn.
Examiner’s answer: Applicant asserts that invention is directed to improvement of technology by applying secure method of applying SSR which is prevents malicious entities, which does not reflect in the claim. Furthermore, It is like securely receiving data to prevent from malicious data file and however executing data file may not improve the computer system or technology. Secure method is used is different than the functionality of the SSR. The execution of SSR set does not provides secure method. Therefore, the method provides for securely receiving SSR, but executing of SSR does not provide secure method. Therefore, The additional element does not necessarily integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea without knowing the functionality. It is basically the abstract the result of mental process is executed in the processor, not necessarily improving the technology but just executing the result. The abstract idea, here, is not used to improve technology but to provide result of data analysis to another computer/system.
The MPEP in 2106.04(a)(2) provides claims that recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).

Based on the analysis of the data collecting and analyzing with the help of pen and paper and identifying a mental process performed on a generic computer as an abstract idea is Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187